Citation Nr: 1115955	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-19 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965, as well as on active duty for training (ACDUTRA) with the National Guard from April 1960 to October 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO denied a claim for a TDIU.   The Veteran filed a notice of disagreement (NOD) later in September 2006.  A statement of the case (SOC) was issued in January 2007; and later the same month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In February 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In June 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development.  After completing the requested action, the AMC continued to deny the claim (as reflected in a September 2009 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In July 2010, the Board denied the claim for a TDIU.  The Veteran, in turn, appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted the Appellee Motion for Remand filed by representatives for the VA, vacating the Board's decision, and remanding the claim on appeal to the Board for further proceedings consistent with the Appellee Motion.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


REMAND

In light of points raised in the Appellee Motion, and review of the claims file, the Board finds that further RO action in connection with this appeal is warranted.

In the Appellee Motion, representatives for the VA Secretary indicated that a remand is required because the Board, in determining that a TDIU was not warranted, relied upon a March 2009 peripheral nerves VA examination that did not provide an opinion as to employability taking into account all of the service-connected disabilities together.  In the July 2010 decision, the Board stated that there was no evidence that the Veteran's diabetes mellitus significantly impacted his employability despite a March 2009 diabetes VA examination report in which the examiner specifically stated that the Veteran was unemployable due to his service-connected peripheral neuropathy and diabetes mellitus.  See Appellee Motion, pp. 3 to 4.

Also, citing Cathell v. Brown, 8 Vet.App. 539, 544 (1996), representatives for the VA Secretary indicated that consideration of a claim for a TDIU should include education and occupational history in the context of their relationship to the Veteran's disabilities and ability to be employed.  See Joint Motion, p. 5.  Such argument is consistent with other case law.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (the test is whether a particular job is realistically within the physical and mental capabilities of the claimant).

The Board notes that total disability ratings for  compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at  least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38  C.F.R. §§ 3.340, 3.34l, 4.16(a).

For the above purpose of one 60 percent disability, or one 40  percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id. 

In this case, the Veteran has been granted service connection for diabetes (rated as 20 percent disabling); for peripheral neuropathy of the right and left lower extremities as secondary to diabetes (rated as 20 percent disabling for each extremity); for peripheral neuropathy of the left and right upper extremities as secondary to diabetes (rated as 10 percent disabling for each extremity) and erectile dysfunction as secondary to diabetes (rated as noncompensable).  His combined rating is 60 percent.   Thus, as all of the Veteran's service-connected disabilities result from a common etiology (i.e., his diabetes), the minimum percentage requirements of 38 C.F.R. § 4.16(a) are met. 

In connection with a March 2009 VA diabetes examination, Dr. P., an internist, found that the Veteran was unemployable on account of his service connected diabetes mellitus with peripheral neuropathy of the four extremities.  The examiner noted that the peripheral neuropathy impaired the Veteran's functional ability to perform his past work in aluminum and glass assembly.

On March 2009 VA peripheral nerves examination, Dr. M., a neuromusculoskeletal physician, diagnosed the Veteran with mild sensory diabetic peripheral neuropathy in the upper and lower extremities.  The physician opined that the peripheral neuropathy certainly did not present any clinical criteria for unemployability since the condition was mild, without a motor component, and thus would not render the Veteran unable to obtain and retain substantially gainful employment.    

On this record, and in light comments set forth in the Appellee Motion, the Board finds that the medical evidence of record does not fully resolve the claim now on appeal and that a more contemporaneous VA medical examination and opinion in connection with the claim for a TDIU would be helpful in resolving this matter.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo further examination, by an appropriate physician, at a VA medical facility. The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for a TDIU)(which is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Also, prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any records from the San Juan VA Medical Center (VAMC), to include the Mayaguez VA outpatient clinic, all records of evaluation and/or treatment of the Veteran since January 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO's letter should inform the Veteran of the information and evidence necessary to support his claim for a TDIU.  The RO should also ensure that its notice to the Veteran meets the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-particularly as regards VA's assignment of effective dates, as appropriate.

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should obtain from the San Juan VAMC, to include the Mayaguez VA outpatient clinic, all records of evaluation and/or treatment of the Veteran, since January 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any of the Veteran's service-connected disabilities-either individually or in concert-render(s) him unable to obtain or retain substantially gainful employment.  

In rendering the requested opinion, the examiner should specifically consider, discuss, and attempt to reconcile or resolve the conflicting medical opinions of record-namely, the opinion by the March 2009 VA diabetes examiner (finding that the Veteran was unemployable on account of his service connected diabetes mellitus with peripheral neuropathy of the four extremities) and the opinion of the March 2009 VA peripheral nerves examiner (finding  that the peripheral neuropathy certainly did not present any clinical criteria for unemployability since the condition was mild, without a motor component, and thus would not render the Veteran unable to obtain and retain substantially gainful employment).

The physician should set forth all examination findings, along with complete rationale for the conclusion reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a TDIU due to service-connected disabilities in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


